 

TITAN PHARMACEUTICALS, INC.

 

2014 INCENTIVE PLAN

 

 

 





 





Table Of Contents





 

  Page     ARTICLE I PURPOSE 1       ARTICLE II DEFINITIONS 1       ARTICLE III
EFFECTIVE DATE OF PLAN 7       ARTICLE IV ADMINISTRATION 7 Section 4.1
Composition of Committee 7 Section 4.2 Powers 7 Section 4.3 Additional Powers 8
Section 4.4 Committee Action 8       ARTICLE V STOCK SUBJECT TO PLAN AND
LIMITATIONS THEREON 8 Section 5.1 Stock Grant and Award Limits 8 Section 5.2
Stock Offered 9       ARTICLE VI ELIGIBILITY FOR AWARDS; TERMINATION OF
EMPLOYMENT, DIRECTOR STATUS OR CONSULTANT STATUS 9 Section 6.1 Eligibility 9
Section 6.2 Termination of Employment or Director Status 9 Section 6.3
Termination of Consultant Status 10 Section 6.4 Special Termination Rule 11
Section 6.5 Termination for Cause 11       ARTICLE VII OPTIONS 11 Section 7.1
Option Period 11 Section 7.2 Limitations on Exercise of Option 11 Section 7.3
Special Limitations on Incentive Stock Options 12 Section 7.4 Option Agreement
12 Section 7.5 Option Price and Payment 13 Section 7.6 Stockholder Rights and
Privileges 13 Section 7.7 Options and Rights in Substitution for Stock Options
Granted by Other Corporations 13 Section 7.8 Prohibition Against Repricing 13  
    ARTICLE VIII RESTRICTED STOCK AWARDS 14 Section 8.1 Restriction Period to be
Established by Committee 14 Section 8.2 Other Terms and Conditions 14 Section
8.3 Payment for Restricted Stock 15 Section 8.4 Restricted Stock Award
Agreements 15       ARTICLE IX UNRESTRICTED STOCK AWARDS 15       ARTICLE X
RESTRICTED STOCK UNIT AWARDS 15 Section 10.1 Terms and Conditions 15 Section
10.2 Payments 15

 

 

 

 







Table Of Contents (continued)

 









Page     ARTICLE XI PERFORMANCE UNIT AWARDS 16 Section 11.1 Terms and Conditions
16 Section 11.2 Payments 16       ARTICLE XII PERFORMANCE SHARE AWARDS 16
Section 12.1 Terms and Conditions 16 Section 12.2 Stockholder Rights and
Privileges 16       ARTICLE XIII DISTRIBUTION EQUIVALENT RIGHTS 17 Section 13.1
Terms and Conditions 17 Section 13.2 Interest Equivalents 17       ARTICLE XIV
STOCK APPRECIATION RIGHTS 17 Section 14.1 Terms and Conditions 17 Section 14.2
Tandem Stock Appreciation Rights 18       ARTICLE XV RECAPITALIZATION OR
REORGANIZATION 19 Section 15.1 Adjustments to Common Stock 19 Section 15.2
Recapitalization 19 Section 15.3 Other Events 19 Section 15.4 Powers Not
Affected 19 Section 15.5 No Adjustment for Certain Awards 20       ARTICLE XVI
AMENDMENT AND TERMINATION OF PLAN 20       ARTICLE XVII MISCELLANEOUS 20 Section
17.1 No Right to Award 20 Section 17.2 No Rights Conferred 21 Section 17.3 Other
Laws; No Fractional Shares; Withholding 21 Section 17.4 No Restriction on
Corporate Action 21 Section 17.5 Restrictions on Transfer 22 Section 17.6
Beneficiary Designations 22 Section 17.7 Rule 16b-3 22 Section 17.8 Section
162(m) 23 Section 17.9 Section 409A 23 Section 17.10 Indemnification 24 Section
17.11 Other Plans 24 Section 17.12 Limits of Liability 24 Section 17.13
Governing Law 24 Section 17.14 Severability of Provisions 24 Section 17.15 No
Funding 24 Section 17.16 Headings 24 Section 17.17 Terms of Award Agreements 24

  

ii

 

 

TITAN PHARMACEUTICALS, INC.
2014 INCENTIVE PLAN

 

ARTICLE I
PURPOSE

 

The purpose of this Titan Pharmaceuticals, Inc. 2014 Incentive Plan (the “Plan”)
is to benefit the stockholders of Titan Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), by assisting the Company to attract, retain and
provide incentives to key employees and directors of, and nonemployee
consultants to, the Company and its Affiliates, and to align the interests of
such employees, directors and nonemployee consultants with those of the
Company’s stockholders. Accordingly, the Plan provides for the granting of
Distribution Equivalent Rights, Incentive Stock Options, Non-Qualified Stock
Options, Performance Share Awards, Performance Unit Awards, Restricted Stock
Awards, Restricted Stock Unit Awards, Stock Appreciation Rights, Tandem Stock
Appreciation Rights, Unrestricted Stock Awards or any combination of the
foregoing, as may be best suited to the circumstances of the particular
Employee, Director or Consultant as provided herein.

 

ARTICLE II
DEFINITIONS

 

The following definitions shall be applicable throughout the Plan unless the
context otherwise requires:

 

“Affiliate” shall mean any corporation which, with respect to the Company, is a
“subsidiary corporation” within the meaning of Section 424(f) of the Code.

 

“Award” shall mean, individually or collectively, any Distribution Equivalent
Right, Option, Performance Share Award, Performance Unit Award, Restricted Stock
Award, Restricted Stock Unit Award, Stock Appreciation Right or Unrestricted
Stock Award.

 

“Award Agreement” shall mean a written agreement between the Company and the
Holder with respect to an Award, setting forth the terms and conditions of the
Award, and each of which shall constitute a part of the Plan.

 

“Board” shall mean the Board of Directors of the Company.

 

 

 

 

“Cause” shall mean (i) if the Holder is a party to an employment or similar
agreement with the Company or an Affiliate which agreement defines “Cause” (or a
similar term) therein, “Cause” shall have the same meaning as provided for in
such agreement, or (ii) for a Holder who is not a party to such an agreement,
“Cause” shall mean termination by the Company or an Affiliate of the employment
(or other service relationship) of the Holder by reason of the Holder’s (A)
intentional failure to perform reasonably assigned duties, (B) dishonesty or
willful misconduct in the performance of the Holder’s duties, (C) involvement in
a transaction which is materially adverse to the Company or an Affiliate, (D)
breach of fiduciary duty involving personal profit, (E) willful violation of any
law, rule, regulation or court order (other than misdemeanor traffic violations
and misdemeanors not involving misuse or misappropriation of money or property),
(F) commission of an act of fraud or intentional misappropriation or conversion
of any asset or opportunity of the Company or an Affiliate, or (G) material
breach of any provision of the Plan or the Holder’s Award Agreement or any other
written agreement between the Holder and the Company or an Affiliate, in each
case as determined in good faith by the Board, the determination of which shall
be final, conclusive and binding on all parties.

  

“Change of Control” shall mean (i) for a Holder who is a party to an employment
or consulting agreement with the Company or an Affiliate which agreement defines
“Change of Control” (or a similar term) therein, “Change of Control” shall have
the same meaning as provided for in such agreement, or (ii) for a Holder who is
not a party to such an agreement, “Change of Control” shall mean the
satisfaction of any one or more of the following conditions (and the “Change of
Control” shall be deemed to have occurred as of the first day that any one or
more of the following conditions shall have been satisfied):

 

(a)          Any person (as such term is used in paragraphs 13(d) and 14(d)(2)
of the Exchange Act, hereinafter in this definition, “Person”), other than the
Company or an Affiliate or an employee benefit plan of the Company or an
Affiliate, becomes the beneficial owner (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
more than fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities;

 

(b)          The closing of a merger, consolidation or other business
combination (a “Business Combination”) other than a Business Combination in
which holders of the Common Stock immediately prior to the Business Combination
have substantially the same proportionate ownership of common stock of the
surviving corporation immediately after the Business Combination as immediately
before;

 

(c)          The closing of an agreement for the sale or disposition of all or
substantially all of the Company’s assets to any entity that is not an
Affiliate;

 

(d)          The approval by the holders of shares of Common Stock of a plan of
complete liquidation of the Company other than a liquidation of the Company into
any subsidiary or a liquidation a result of which persons who were stockholders
of the Company immediately prior to such liquidation have substantially the same
proportionate ownership of shares of common stock of the surviving corporation
immediately after such liquidation as immediately before; or

 

(e)          Within any twenty-four (24) month period, the Incumbent Directors
shall cease to constitute at least a majority of the Board or the board of
directors of any successor to the Company; provided, however, that any director
elected to the Board, or nominated for election, by a majority of the Incumbent
Directors then still in office, shall be deemed to be an Incumbent Director for
purposes of this paragraph (e), but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of either an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of an individual, entity or “group” other than the Board
(including, but not limited to, any such assumption that results from paragraphs
(a), (b), (c), or (d) of this definition).

 

2

 

 

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to
occur if the Company files for bankruptcy, liquidation or reorganization under
the United States Bankruptcy Code.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended. Reference in
the Plan to any section of the Code shall be deemed to include any amendments or
successor provisions to any section and any regulation under such section.

 

“Committee” shall mean a committee comprised of not less than three (3) members
of the Board who are selected by the Board as provided in Section 4.1.

 

“Common Stock” shall mean the common stock, par value $0.001 per share, of the
Company.

 

“Company” shall mean Titan Pharmaceuticals, Inc., a Delaware corporation, and
any successor thereto.

 

“Consultant” shall mean any non-Employee (individual or entity) advisor to the
Company or an Affiliate who or which has contracted directly with the Company or
an Affiliate to render bona fide consulting or advisory services thereto.

 

“Director” shall mean a member of the Board or a member of the board of
directors of an Affiliate, in either case.

 

“Distribution Equivalent Right” shall mean an Award granted under Article XIII
of the Plan which entitles the Holder to receive bookkeeping credits, cash
payments and/or Common Stock distributions equal in amount to the distributions
that would have been made to the Holder had the Holder held a specified number
of shares of Common Stock during the period the Holder held the Distribution
Equivalent Right.

 

“Distribution Equivalent Right Award Agreement” shall mean a written agreement
between the Company and a Holder with respect to a Distribution Equivalent Right
Award.

 

“Effective Date” shall mean February 11, 2014.

 

“Employee” shall mean any employee, including officers, of the Company or an
Affiliate.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

3

 

 

“Fair Market Value” shall mean, as determined consistent with the applicable
requirements of Sections 409A and 422 of the Code, as of any specified date, the
closing price for such date (or, in the event that the Common Stock is not
traded on such date, on the immediately preceding trading date) on the Nasdaq
Stock Market or a domestic or foreign national securities exchange (including
London’s Alternative Investment Market) on which the Common Stock may be listed,
as reported in The Wall Street Journal or The Financial Times. If the Common
Stock is not listed on the Nasdaq Stock Market or on a national securities
exchange, but is quoted on the OTC Bulletin Board or by the National Quotation
Bureau, the Fair Market Value of the Common Stock shall be the mean of the high
bid and low asked prices per share of the Common Stock for such date. If the
Common Stock is not quoted or listed as set forth above, Fair Market Value shall
be determined by the Board in good faith by any fair and reasonable means (which
means, with respect to a particular Award grant, may be set forth with greater
specificity in the applicable Award Agreement). The Fair Market Value of
property other than Common Stock shall be determined by the Board in good faith
by any fair and reasonable means, and consistent with the applicable
requirements of Sections 409A and 422 of the Code.

 

“Family Member” shall mean any child, stepchild, grandchild, parent, stepparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law or sister-in-law, including adoptive
relationships, any person sharing the Holder’s household (other than a tenant or
employee of the Holder), a trust in which such persons have more than fifty
percent (50%) of the beneficial interest, a foundation in which such persons (or
the Holder) control the management of assets, and any other entity in which such
persons (or the Holder) own more than fifty percent (50%) of the voting
interests.

 

“Holder” shall mean an Employee, Director or Consultant who has been granted an
Award or any such individual’s beneficiary, estate or representative, to the
extent applicable.

 

“Incentive Stock Option” shall mean an Option which is intended by the Committee
to constitute an “incentive stock option” under Section 422 of the Code.

 

“Incumbent Director” shall mean, with respect to any period of time specified
under the Plan for purposes of determining whether or not a Change of Control
has occurred, the individuals who were members of the Board at the beginning of
such period.

 

“Non-Qualified Stock Option” shall mean an Option which is not an Incentive
Stock Option.

 

“Option” shall mean an Award granted under Article VII of the Plan of an option
to purchase shares of Common Stock and includes both Incentive Stock Options and
Non-Qualified Stock Options.

4

 

 

 

 

“Option Agreement” shall mean a written agreement between the Company and a
Holder with respect to an Option.

 

“Performance Criteria” shall mean the criteria that the Committee selects for
purposes of establishing the Performance Goal(s) for a Holder for a Performance
Period.

 

“Performance Goals” shall mean, for a Performance Period, the written goal or
goals established by the Committee for the Performance Period based upon the
Performance Criteria.

 

“Performance Period” shall mean one or more periods of time, which may be of
varying and overlapping durations, selected by the Committee, over which the
attainment of one or more Performance Goals or other business objectives shall
be measured for purposes of determining a Holder’s right to, and the payment of,
a Qualified Performance-Based Award.

 

“Performance Share Award” shall mean an Award granted under Article XII of the
Plan under which, upon the satisfaction of predetermined individual and/or
Company (and/or Affiliate) performance goals and/or objectives, shares of Common
Stock are paid to the Holder.

 

“Performance Share Award Agreement” shall mean a written agreement between the
Company and a Holder with respect to a Performance Share Award.

 

“Performance Unit” shall mean a Unit awarded to a Holder pursuant to a
Performance Unit Award.

 

“Performance Unit Award” shall mean an Award granted under Article XI of the
Plan under which, upon the satisfaction of predetermined individual and/or
Company (and/or Affiliate) performance goals and/or objectives, a cash payment
shall be made to the Holder, based on the number of Units awarded to the Holder.

 

“Performance Unit Award Agreement” shall mean a written agreement between the
Company and a Holder with respect to a Performance Unit Award.

 

“Plan” shall mean this Titan Pharmaceuticals, Inc. 2014 Incentive Plan, as
amended from time to time, together with each of the Award Agreements utilized
hereunder.

 

“Qualified Performance-Based Award” shall mean an Award intended to qualify as
“performance-based” compensation under Section 162(m) of the Code.

 

“Restricted Stock Award” shall mean an Award granted under Article VIII of the
Plan of shares of Common Stock, the transferability of which by the Holder shall
be subject to Restrictions.

 

“Restricted Stock Award Agreement” shall mean a written agreement between the
Company and a Holder with respect to a Restricted Stock Award.

5

 

 

 

“Restricted Stock Unit Award” shall mean an Award granted under Article X of the
Plan under which, upon the satisfaction of predetermined individual
service-related vesting requirements, a cash payment shall be made to the
Holder, based on the number of Units awarded to the Holder.

 

“Restricted Stock Unit Award Agreement” shall mean a written agreement between
the Company and a Holder with respect to a Restricted Stock Unit Award.

  

“Restriction Period” shall mean the period of time for which shares of Common
Stock subject to a Restricted Stock Award shall be subject to Restrictions, as
set forth in the applicable Restricted Stock Award Agreement.

 

“Restrictions” shall mean forfeiture, transfer and/or other restrictions
applicable to shares of Common Stock awarded to an Employee, Director or
Consultant under the Plan pursuant to a Restricted Stock Award and set forth in
a Restricted Stock Award Agreement.

 

“Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities and Exchange
Commission under the Exchange Act, as such may be amended from time to time, and
any successor rule, regulation or statute fulfilling the same or a substantially
similar function.

 

“Stock Appreciation Right” shall mean an Award granted under Article XIV of the
Plan of a right, granted alone or in connection with a related Option, to
receive a payment on the date of exercise.

 

“Stock Appreciation Right Award Agreement” shall mean a written agreement
between the Company and a Holder with respect to a Stock Appreciation Right.

 

“Tandem Stock Appreciation Right” shall mean a Stock Appreciation Right granted
in connection with a related Option, the exercise of which shall result in
termination of the otherwise entitlement to purchase some or all of the shares
of Common Stock under the related Option, all as set forth in Section 14.2.

 

“Ten Percent Stockholder” shall mean an Employee who, at the time an Incentive
Stock Option is granted to him or her, owns stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or of any parent corporation or subsidiary corporation thereof (both as
defined in Section 424 of the Code), within the meaning of Section 422(b)(6) of
the Code.

 

“Total and Permanent Disability” shall mean the inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve (12)
months, all as described in Section 22(e)(3) of the Code.

 

“Units” shall mean bookkeeping units, each of which represents such monetary
amount as shall be designated by the Committee in each Performance Unit Award
Agreement, or represents one (1) share of Common Stock for purposes of each
Restricted Stock Unit Award.

 

6

 

 

“Unrestricted Stock Award” shall mean an Award granted under Article IX of the
Plan of shares of Common Stock which are not subject to Restrictions.

 

“Unrestricted Stock Award Agreement” shall mean a written agreement between the
Company and a Holder with respect to an Unrestricted Stock Award.

 

ARTICLE III
EFFECTIVE DATE OF PLAN

 

The Plan shall be effective as of the Effective Date.

 

ARTICLE IV
ADMINISTRATION

 

Section 4.1           Composition of Committee. The Plan shall be administered
by the Committee, which shall be appointed by the Board. At any time that the
Common Stock is registered under Section 12 of the Exchange Act, the Committee
shall consist solely of three (3) or more Directors who are each (i) “outside
directors” within the meaning of Section 162(m) of the Code (“Outside
Directors”), (ii) “non-employee directors” within the meaning of Rule 16b-3
(“Non-Employee Directors”) and (iii) “independent” for purposes of any
applicable listing requirements; provided, however, that the Board or the
Committee may delegate to a committee of one or more members of the Board who
are not (x) Outside Directors, the authority to grant Awards to eligible persons
who are not (A) then “covered employees” within the meaning of Section 162(m) of
the Code and are not expected to be “covered employees” at the time of
recognition of income resulting from such Award, or (B) persons with respect to
whom the Company wishes to comply with the requirements of Section 162(m) of the
Code, and/or (y) Non-Employee Directors, the authority to grant Awards to
eligible persons who are not then subject to the requirements of Section 16 of
the Exchange Act. If a member of the Committee shall be eligible to receive an
Award under the Plan, such Committee member shall have no authority hereunder
with respect to his or her own Award.

 

Section 4.2           Powers. Subject to the provisions of the Plan, the
Committee shall have the sole authority, in its discretion, to make all
determinations under the Plan, including but not limited to determining which
Employees, Directors or Consultants shall receive an Award, the time or times
when an Award shall be made (the date of grant of an Award shall be the date on
which the Award is awarded by the Committee), what type of Award shall be
granted, the term of an Award, the date or dates on which an Award vests
(including acceleration of vesting), the form of any payment to be made pursuant
to an Award, the terms and conditions of an Award (including the forfeiture of
the Award (and/or any financial gain) if the Holder of the Award violates any
applicable restrictive covenant thereof), the Restrictions under a Restricted
Stock Award and the number of shares of Common Stock which may be issued under
an Award, all as applicable. In making such determinations the Committee may
take into account the nature of the services rendered by the respective
Employees, Directors and Consultants, their present and potential contribution
to the Company’s (or the Affiliate’s) success and such other factors as the
Committee in its discretion shall deem relevant.

7

 





 

Section 4.3           Additional Powers. The Committee shall have such
additional powers as are delegated to it under the other provisions of the Plan.
Subject to the express provisions of the Plan, the Committee is authorized to
construe the Plan and the respective Award Agreements executed hereunder, to
prescribe such rules and regulations relating to the Plan as it may deem
advisable to carry out the intent of the Plan, and to determine the terms,
restrictions and provisions of each Award, including such terms, restrictions
and provisions as shall be requisite in the judgment of the Committee to cause
designated Options to qualify as Incentive Stock Options, and to make all other
determinations necessary or advisable for administering the Plan. The Committee
may correct any defect or supply any omission or reconcile any inconsistency in
any Award Agreement in the manner and to the extent it shall deem expedient to
carry it into effect. The determinations of the Committee on the matters
referred to in this Article IV shall be conclusive and binding on the Company
and all Holders.

 

Section 4.4           Committee Action. In the absence of specific rules to the
contrary, action by the Committee shall require the consent of a majority of the
members of the Committee, expressed either orally at a meeting of the Committee
or in writing in the absence of a meeting. No member of the Committee shall have
any liability for any good faith action, inaction or determination in connection
with the Plan.

 

ARTICLE V
STOCK SUBJECT TO PLAN AND LIMITATIONS THEREON

 

Section 5.1           Stock Grant and Award Limits. The Committee may from time
to time grant Awards to one or more Employees, Directors and/or Consultants
determined by it to be eligible for participation in the Plan in accordance with
the provisions of Article VI. Subject to Article XV, the aggregate number of
shares of Common Stock that may be issued under the Plan shall not exceed two
million five hundred thousand (2,500,000) shares. Shares shall be deemed to have
been issued under the Plan solely to the extent actually issued and delivered
pursuant to an Award. To the extent that an Award lapses, expires, is canceled,
is terminated unexercised or ceases to be exercisable for any reason, or the
rights of its Holder terminate, any shares of Common Stock subject to such Award
shall again be available for the grant of a new Award. Notwithstanding any
provision in the Plan to the contrary, the maximum number of shares of Common
Stock that may be subject to Awards of Options under Article VII and/or Stock
Appreciation Rights under Article XIV, in either or both cases granted to any
one Employee during any calendar year, shall be five hundred thousand (500,000)
shares (subject to adjustment in the same manner as provided in Article XV with
respect to shares of Common Stock subject to Awards then outstanding). The
limitation set forth in the preceding sentence shall be applied in a manner
which shall permit compensation generated in connection with the exercise of
Options or Stock Appreciation Rights to constitute “performance-based”
compensation for purposes of Section 162(m) of the Code, including, but not
limited to, counting against such maximum number of shares, to the extent
required under Section 162(m) of the Code, any shares subject to Options or
Stock Appreciation Rights that are canceled or repriced.

 

8

 

 

Section 5.2           Stock Offered. The stock to be offered pursuant to the
grant of an Award may be authorized but unissued Common Stock, Common Stock
purchased on the open market or Common Stock previously issued and outstanding
and reacquired by the Company.

 

ARTICLE VI
ELIGIBILITY FOR AWARDS; TERMINATION OF
EMPLOYMENT, DIRECTOR STATUS OR CONSULTANT STATUS

 

Section 6.1           Eligibility. Awards made under the Plan may be granted
solely to persons or entities who, at the time of grant, are Employees,
Directors or Consultants. An Award may be granted on more than one occasion to
the same Employee, Director or Consultant, and, subject to the limitations set
forth in the Plan, such Award may include, a Non-Qualified Stock Option, a
Restricted Stock Award, an Unrestricted Stock Award, a Distribution Equivalent
Right Award, a Performance Stock Award, a Performance Unit Award, a Stock
Appreciation Right, a Tandem Stock Appreciation Right, any combination thereof
or, solely for Employees, an Incentive Stock Option.

 

Section 6.2           Termination of Employment or Director Status. Except to
the extent inconsistent with the terms of the applicable Award Agreement and/or
the provisions of Section 6.4 or 6.5, and except as the Committee, in its sole
discretion and consistent with Section 409A of the Code, may determine
otherwise, the following terms and conditions shall apply with respect to the
termination of a Holder’s employment with, or status as a Director of, the
Company or an Affiliate, as applicable, for any reason, including, without
limitation, Total and Permanent Disability or death:

 

(a)          The Holder’s rights, if any, to exercise any then exercisable
Incentive Stock Options, Non-Qualified Stock Options and/or Stock Appreciation
Rights, as applicable, shall terminate:

 

(i)          If such termination is for a reason other than the Holder’s Total
and Permanent Disability or death, three (3) months after the date of such
termination of employment or after the date of such termination of Director
status;

 

(ii)         If such termination is on account of the Holder’s Total and
Permanent Disability, one (1) year after the date of such termination of
employment or Director status; or

 

(iii)        If such termination is on account of the Holder’s death, one (1)
year after the date of the Holder’s death.

 

Upon such applicable date the Holder (and such Holder’s estate, designated
beneficiary or other legal representative) shall forfeit any rights or interests
in or with respect to any such Incentive Stock Options, Non-Qualified Stock
Options and Stock Appreciation Rights.

 

9

 

 

(b)          If a Holder’s employment with, or status as a Director of, the
Company or an Affiliate, as applicable, terminates for any reason prior to the
actual or deemed satisfaction and/or lapse of the Restrictions, vesting
requirements, terms and conditions applicable to a Restricted Stock Award and/or
Restricted Stock Unit Award, such Restricted Stock and/or Restricted Stock Units
shall immediately be canceled, and the Holder (and such Holder’s estate,
designated beneficiary or other legal representative) shall forfeit any rights
or interests in and with respect to any such Restricted Stock and/or Restricted
Stock Units. The immediately preceding sentence to the contrary notwithstanding,
the Committee, in its sole discretion, may determine, prior to or within thirty
(30) days after the date of such termination of employment or Director status,
that all or a portion of any such Holder’s Restricted Stock and/or Restricted
Stock Units shall not be so canceled and forfeited.

 

Section 6.3           Termination of Consultant Status. Except to the extent
inconsistent with the terms of the applicable Award Agreement and/or the
provisions of Section 6.4 or 6.5, the following terms and conditions shall apply
with respect to the termination of a Holder’s status as a Consultant, for any
reason:

 

(a)          The Holder’s rights, if any, to exercise any then exercisable
Non-Qualified Stock Options and/or Stock Appreciation Rights shall terminate:

 

(i)          If such termination is for a reason other than the Holder’s death,
three (3) months after the date of such termination; or

 

(ii)         If such termination is on account of the Holder’s death, one (1)
year after the date of the Holder’s death.

 

(b)          If the status of a Holder as a Consultant terminates for any reason
prior to the actual or deemed satisfaction and/or lapse of the Restrictions,
vesting requirements, terms and conditions applicable to a Restricted Stock
Award and/or Restricted Stock Unit Award, such Restricted Stock and/or
Restricted Stock Units shall immediately be canceled, and the Holder (and such
Holder’s estate, designated beneficiary or other legal representative) shall
forfeit any rights or interests in and with respect to any such Restricted Stock
and/or Restricted Stock Units. The immediately preceding sentence to the
contrary notwithstanding, the Committee, in its sole discretion, may determine,
prior to or within thirty (30) days after the date of such termination of such a
Holder’s status as a Consultant, that all or a portion of any such Holder’s
Restricted Stock and/or Restricted Stock Units shall not be so canceled and
forfeited.

 

10

 

 

Section 6.4           Special Termination Rule. Except to the extent
inconsistent with the terms of the applicable Award Agreement, and
notwithstanding anything to the contrary contained in this Article VI, if a
Holder’s employment with, or status as a Director of, the Company or an
Affiliate shall terminate, and if, within ninety (90) days of such termination,
such Holder shall become a Consultant, such Holder’s rights with respect to any
Award or portion thereof granted thereto prior to the date of such termination
may be preserved, if and to the extent determined by the Committee in its sole
discretion, as if such Holder had been a Consultant for the entire period during
which such Award or portion thereof had been outstanding. Should the Committee
effect such determination with respect to such Holder, for all purposes of the
Plan, such Holder shall not be treated as if his or her employment or Director
status had terminated until such time as his or her Consultant status shall
terminate, in which case his or her Award, as it may have been reduced in
connection with the Holder’s becoming a Consultant, shall be treated pursuant to
the provisions of Section 6.3; provided, however, that any such Award which is
intended to be an Incentive Stock Option shall, upon the Holder’s no longer
being an Employee, automatically convert to a Non-Qualified Stock Option. Should
a Holder’s status as a Consultant terminate, and if, within ninety (90) days of
such termination, such Holder shall become an Employee or a Director, such
Holder’s rights with respect to any Award or portion thereof granted thereto
prior to the date of such termination may be preserved, if and to the extent
determined by the Committee in its sole discretion, as if such Holder had been
an Employee or a Director, as applicable, for the entire period during which
such Award or portion thereof had been outstanding, and, should the Committee
effect such determination with respect to such Holder, for all purposes of the
Plan, such Holder shall not be treated as if his or her Consultant status had
terminated until such time as his or her employment with the Company or an
Affiliate, or his or her Director status, as applicable, shall terminate, in
which case his or her Award shall be treated pursuant to the provisions of
Section 6.2.

 

Section 6.5           Termination for Cause. Notwithstanding anything in this
Article VI or elsewhere in the Plan to the contrary, and unless a Holder’s Award
Agreement specifically provides otherwise, should a Holder’s employment,
Director status or engagement as a Consultant with or for the Company or an
Affiliate be terminated by the Company or Affiliate for Cause, all of such
Holder’s then outstanding Awards shall expire immediately and be forfeited in
their entirety upon such termination.

 

ARTICLE VII
OPTIONS

 

Section 7.1           Option Period. The term of each Option shall be as
specified in the Option Agreement; provided, however, that except as set forth
in Section 7.3, no Option shall be exercisable after the expiration of ten (10)
years from the date of its grant.

 

Section 7.2           Limitations on Exercise of Option. An Option shall be
exercisable in whole or in such installments and at such times as specified in
the Option Agreement.

 

11

 

 

Section 7.3           Special Limitations on Incentive Stock Options. To the
extent that the aggregate Fair Market Value (determined at the time the
respective Incentive Stock Option is granted) of Common Stock with respect to
which Incentive Stock Options are exercisable for the first time by an
individual during any calendar year under all plans of the Company and any
parent corporation or subsidiary corporation thereof (both as defined in Section
424 of the Code) which provide for the grant of Incentive Stock Options exceeds
One Hundred Thousand Dollars ($100,000) (or such other individual limit as may
be in effect under the Code on the date of grant), the portion of such Incentive
Stock Options that exceeds such threshold shall be treated as Non-Qualified
Stock Options. The Committee shall determine, in accordance with applicable
provisions of the Code, Treasury Regulations and other administrative
pronouncements, which of a Holder’s Options, which were intended by the
Committee to be Incentive Stock Options when granted to the Holder, will not
constitute Incentive Stock Options because of such limitation, and shall notify
the Holder of such determination as soon as practicable after such
determination. No Incentive Stock Option shall be granted to an Employee if, at
the time the Incentive Stock Option is granted, such Employee is a Ten Percent
Stockholder, unless (i) at the time such Incentive Stock Option is granted the
Option price is at least one hundred ten percent (110 %) of the Fair Market
Value of the Common Stock subject to the Incentive Stock Option, and (ii) such
Incentive Stock Option by its terms is not exercisable after the expiration of
five (5) years from the date of grant. No Incentive Stock Option shall be
granted more than ten (10) years from the date on which the Plan is approved by
the Company’s stockholders. The designation by the Committee of an Option as an
Incentive Stock Option shall not guarantee the Holder that the Option will
satisfy the applicable requirements for “incentive stock option” status under
Section 422 of the Code.

 

Section 7.4           Option Agreement. Each Option shall be evidenced by an
Option Agreement in such form and containing such provisions not inconsistent
with the provisions of the Plan as the Committee from time to time shall
approve, including, but not limited to, provisions intended to qualify an Option
as an Incentive Stock Option. An Option Agreement may provide for the payment of
the Option price, in whole or in part, by the delivery of a number of shares of
Common Stock (plus cash if necessary) that have been owned by the Holder for at
least six (6) months and having a Fair Market Value equal to such Option price,
or such other forms or methods as the Committee may determine from time to time,
in each case, subject to such rules and regulations as may be adopted by the
Committee. Each Option Agreement shall, solely to the extent inconsistent with
the provisions of Sections 6.2, 6.3, 6.4 and 6.5, as applicable, specify the
effect of termination of employment, Director status or Consultant status on the
exercisability of the Option. Moreover, without limited the generality of the
foregoing, an Option Agreement may provide for a “cashless exercise” of the
Option, in whole or in part, by (a) establishing procedures whereby the Holder,
by a properly-executed written notice, directs (i) an immediate market sale or
margin loan as to all or a part of the shares of Common Stock to which he is
entitled to receive upon exercise of the Option, pursuant to an extension of
credit by the Company to the Holder of the Option price, (ii) the delivery of
the shares of Common Stock from the Company directly to a brokerage firm and
(iii) the delivery of the Option price from sale or margin loan proceeds from
the brokerage firm directly to the Company, or (b) reducing the number of shares
of Common Stock to be issued upon exercise of the Option by the number of such
shares having an aggregate Fair Market Value equal to the Option price (or
portion thereof to be so paid) as of the date of the Option’s exercise. Each
Option Agreement shall, solely to the extent inconsistent with the provisions of
Sections 6.2, 6.3, 6.4 and 6.5, as applicable, specify the effect of the
termination of the Holder’s employment, Director status or Consultant status on
the exercisability of the Option. An Option Agreement may also include
provisions relating to (i) subject to the provisions hereof, accelerated vesting
of Options, including but not limited to upon the occurrence of a Change of
Control, (ii) tax matters (including provisions covering any applicable Employee
wage withholding requirements and requiring additional “gross-up” payments to
Holders to meet any excise taxes or other additional income tax liability
imposed as a result of a payment made upon a Change of Control resulting from
the operation of the Plan or of such Option Agreement) and (iii) any other
matters not inconsistent with the terms and provisions of the Plan that the
Committee shall in its sole discretion determine. The terms and conditions of
the respective Option Agreements need not be identical.

 

12

 

 

Section 7.5           Option Price and Payment. The price at which a share of
Common Stock may be purchased upon exercise of an Option shall be determined by
the Committee; provided, however, that such Option price (i) shall not be less
than the Fair Market Value of a share of Common Stock on the date such Option is
granted, and (ii) shall be subject to adjustment as provided in Article XV. The
Option or portion thereof may be exercised by delivery of an irrevocable notice
of exercise to the Company. The Option price for the Option or portion thereof
shall be paid in full in the manner prescribed by the Committee as set forth in
the Plan and the applicable Option Agreement, which manner, with the consent of
the Committee, may include the withholding of shares of Common Stock otherwise
issuable in connection with the exercise of the Option, for purposes of Section
7.4(b). Separate stock certificates shall be issued by the Company for those
shares of Common Stock acquired pursuant to the exercise of an Incentive Stock
Option and for those shares of Common Stock acquired pursuant to the exercise of
a Non-Qualified Stock Option.

 

Section 7.6           Stockholder Rights and Privileges. The Holder of an Option
shall be entitled to all the privileges and rights of a stockholder of the
Company solely with respect to such shares of Common Stock as have been
purchased under the Option and for which certificates of stock have been
registered in the Holder’s name.

 

Section 7.7           Options and Rights in Substitution for Stock Options
Granted by Other Corporations. Options may be granted under the Plan from time
to time in substitution for stock options held by individuals employed by
entities who become Employees as a result of a merger or consolidation of the
employing entity with the Company or any Affiliate, or the acquisition by the
Company or an Affiliate of the assets of the employing entity, or the
acquisition by the Company or an Affiliate of stock of the employing entity with
the result that such employing entity becomes an Affiliate.

 

Section 7.8           Prohibition Against Repricing. At any time that the Common
Stock is registered under Section 12 of the Exchange Act, the Committee shall
not have the power or authority to reduce, whether through amendment or
otherwise, the exercise price under any outstanding Option or Stock Appreciation
right, or to grant any new Award or make any payment of cash in substitution for
or upon the cancellation of Options and/or Stock Appreciation Rights previously
granted except to the extent (i) approved in advance by holders of a majority of
the shares of the Company entitled to vote generally in the election of
directors, excluding any shares of the Company voted by any Holder, or (ii) as a
result of any Change of Control or any adjustment as provided in Article XV.

 

13

 

 

ARTICLE VIII
RESTRICTED STOCK AWARDS

 

Section 8.1           Restriction Period to be Established by Committee. At the
time a Restricted Stock Award is made, the Committee shall establish the
Restriction Period applicable to such Award. Each Restricted Stock Award may
have a different Restriction Period, in the discretion of the Committee. The
Restriction Period applicable to a particular Restricted Stock Award shall not
be changed except as permitted by Section 8.2.

 

Section 8.2           Other Terms and Conditions. Common Stock awarded pursuant
to a Restricted Stock Award shall be represented by a stock certificate
registered in the name of the Holder of such Restricted Stock Award. If provided
for under the Restricted Stock Award Agreement, the Holder shall have the right
to vote Common Stock subject thereto and to enjoy all other stockholder rights,
including the entitlement to receive dividends on the Common Stock during the
Restriction Period, except that (i) the Holder shall not be entitled to delivery
of the stock certificate until the Restriction Period shall have expired, (ii)
the Company shall retain custody of the stock certificate during the Restriction
Period (with a stock power endorsed by the Holder in blank), (iii) the Holder
may not sell, transfer, pledge, exchange, hypothecate or otherwise dispose of
the Common Stock during the Restriction Period and (iv) a breach of the terms
and conditions established by the Committee pursuant to the Restricted Stock
Award Agreement shall cause a forfeiture of the Restricted Stock Award. At the
time of such Award, the Committee may, in its sole discretion, prescribe
additional terms and conditions or restrictions relating to Restricted Stock
Awards, including, but not limited to, rules pertaining to the effect of
termination of employment, Director status or Consultant status prior to
expiration of the Restriction Period. Such additional terms, conditions or
restrictions shall, to the extent inconsistent with the provisions of Sections
6.2, 6.3 and 6.4, as applicable, be set forth in a Restricted Stock Award
Agreement made in conjunction with the Award. Such Restricted Stock Award
Agreement may also include provisions relating to (i) subject to the provisions
hereof, accelerated vesting of Awards, including but not limited to accelerated
vesting upon the occurrence of a Change of Control, (ii) tax matters (including
provisions covering any applicable Employee wage withholding requirements and
requiring additional “gross-up” payments to Holders to meet any excise taxes or
other additional income tax liability imposed as a result of a payment made in
connection with a Change of Control resulting from the operation of the Plan or
of such Restricted Stock Award Agreement) and (iii) any other matters not
inconsistent with the terms and provisions of the Plan that the Committee shall
in its sole discretion determine. The terms and conditions of the respective
Restricted Stock Agreements need not be identical. All shares of Common Stock
delivered to a Holder as part of a Restricted Stock Award shall be delivered and
reported by the Company or the Affiliate, as applicable, to the Holder by no
later than by the fifteenth (15th) day of the third (3rd) calendar month next
following the end of the Company’s fiscal year in which the Holder’s entitlement
to such shares becomes vested.

 

14

 

 

Section 8.3           Payment for Restricted Stock. The Committee shall
determine the amount and form of any payment from a Holder for Common Stock
received pursuant to a Restricted Stock Award, if any, provided that in the
absence of such a determination, a Holder shall not be required to make any
payment for Common Stock received pursuant to a Restricted Stock Award, except
to the extent otherwise required by law.

 

Section 8.4           Restricted Stock Award Agreements. At the time any Award
is made under this Article VIII, the Company and the Holder shall enter into a
Restricted Stock Award Agreement setting forth each of the matters contemplated
hereby and such other matters as the Committee may determine to be appropriate.

 

ARTICLE IX
UNRESTRICTED STOCK AWARDS

 

Pursuant to the terms of the applicable Unrestricted Stock Award Agreement, a
Holder may be awarded (or sold) shares of Common Stock which are not subject to
Restrictions, in consideration for past services rendered thereby to the Company
or an Affiliate or for other valid consideration.

 

ARTICLE X
RESTRICTED STOCK UNIT AWARDS

 

Section 10.1         Terms and Conditions. The Committee shall set forth in the
applicable Restricted Stock Unit Award Agreement the individual service-based
vesting requirement which the Holder would be required to satisfy before the
Holder would become entitled to payment pursuant to Section 10.2 and the number
of Units awarded to the Holder. Such payment shall be subject to a “substantial
risk of forfeiture” under Section 409A of the Code. At the time of such Award,
the Committee may, in its sole discretion, prescribe additional terms and
conditions or restrictions relating to Restricted Stock Unit Awards, including,
but not limited to, rules pertaining to the effect of termination of employment,
Director status or Consultant status prior to expiration of the applicable
vesting period. The terms and conditions of the respective Restricted Stock Unit
Award Agreements need not be identical.

 

Section 10.2         Payments. The Holder of a Restricted Stock Unit shall be
entitled to receive a cash payment equal to the Fair Market Value of a share of
Common Stock, or one (1) share of Common Stock, as determined in the sole
discretion of the Committee and as set forth in the Restricted Stock Unit Award
Agreement, for each Restricted Stock Unit subject to such Restricted Stock Unit
Award, if the Holder satisfies the applicable vesting requirement. Such payment
shall be made no later than by the fifteenth (15th) day of the third (3rd)
calendar month next following the end of the calendar year in which the
Restricted Stock Unit first becomes vested.

 

15

 

 

ARTICLE XI
PERFORMANCE UNIT AWARDS

 

Section 11.1         Terms and Conditions. The Committee shall set forth in the
applicable Performance Unit Award Agreement the performance goals and objectives
(and the period of time to which such goals and objectives shall apply) which
the Holder and/or the Company would be required to satisfy before the Holder
would become entitled to payment pursuant to Section 11.2, the number of Units
awarded to the Holder and the dollar value assigned to each such Unit. Such
payment shall be subject to a “substantial risk of forfeiture” under Section
409A of the Code. At the time of such Award, the Committee may, in its sole
discretion, prescribe additional terms and conditions or restrictions relating
to Performance Unit Awards, including, but not limited to, rules pertaining to
the effect of termination of employment, Director status or Consultant status
prior to expiration of the applicable performance period. The terms and
conditions of the respective Performance Unit Award Agreements need not be
identical.

 

Section 11.2         Payments. The Holder of a Performance Unit shall be
entitled to receive a cash payment equal to the dollar value assigned to such
Unit under the applicable Performance Unit Award Agreement if the Holder and/or
the Company satisfy (or partially satisfy, if applicable under the applicable
Performance Unit Award Agreement) the performance goals and objectives set forth
in such Performance Unit Award Agreement. If achieved, such payment shall be
made no later than by the fifteenth (15th) day of the third (3rd) calendar month
next following the end of the Company’s fiscal year to which such performance
goals and objectives relate.

 

ARTICLE XII
PERFORMANCE SHARE AWARDS

 

Section 12.1         Terms and Conditions. The Committee shall set forth in the
applicable Performance Share Award Agreement the performance goals and
objectives (and the period of time to which such goals and objectives shall
apply) which the Holder and/or the Company would be required to satisfy before
the Holder would become entitled to the receipt of shares of Common Stock
pursuant to such Holder’s Performance Share Award and the number of shares of
Common Stock subject to such Performance Share Award. Such payment shall be
subject to a “substantial risk of forfeiture” under Section 409A of the Code
and, if such goals and objectives are achieved, the distribution of such Common
Shares shall be made no later than by the fifteenth (15th) day of the third
(3rd) calendar month next following the end of the Company’s fiscal year to
which such goals and objectives relate. At the time of such Award, the Committee
may, in its sole discretion, prescribe additional terms and conditions or
restrictions relating to Performance Share Awards, including, but not limited
to, rules pertaining to the effect of termination of the Holder’s employment,
Director status or Consultant status prior to the expiration of the applicable
performance period. The terms and conditions of the respective Performance Share
Award Agreements need not be identical.

 

Section 12.2         Stockholder Rights and Privileges. The Holder of a
Performance Share Award shall have no rights as a stockholder of the Company
until such time, if any, as the Holder actually receives shares of Common Stock
pursuant to the Performance Share Award.

 

16

 

 

ARTICLE XIII
DISTRIBUTION EQUIVALENT RIGHTS

 

Section 13.1         Terms and Conditions. The Committee shall set forth in the
applicable Distribution Equivalent Rights Award Agreement the terms and
conditions applicable to such Award, including whether the Holder is to receive
credits currently in cash, is to have such credits reinvested (at Fair Market
Value determined as of the date of reinvestment) in additional shares of Common
Stock or is to be entitled to choose among such alternatives. Such receipt shall
be subject to a “substantial risk of forfeiture” under Section 409A of the Code
and, if such Award becomes vested, the distribution of such cash or shares of
Common Stock shall be made no later than by the fifteenth (15th) day of the
third (3rd) calendar month next following the end of the Company’s fiscal year
in which the Holder’s interest in the Award vests. Distribution Equivalent
Rights Awards may be settled in cash or in shares of Common Stock, as set forth
in the applicable Distribution Equivalent Rights Award Agreement. A Distribution
Equivalent Rights Award may, but need not be, awarded in tandem with another
Award, whereby, if so awarded, such Distribution Equivalent Rights Award shall
expire, terminate or be forfeited by the Holder, as applicable, under the same
conditions as under such other Award.

 

Section 13.2         Interest Equivalents. The Distribution Equivalent Rights
Award Agreement for a Distribution Equivalent Rights Award may provide for the
crediting of interest on a Distribution Rights Award to be settled in cash at a
future date (but in no event later than by the fifteenth (15th) day of the third
(3rd) calendar month next following the end of the Company’s fiscal year in
which such interest was credited), at a rate set forth in the applicable
Distribution Equivalent Rights Award Agreement, on the amount of cash payable
thereunder.

 

ARTICLE XIV
STOCK APPRECIATION RIGHTS

 

Section 14.1         Terms and Conditions. The Committee shall set forth in the
applicable Stock Appreciation Right Award Agreement the terms and conditions of
the Stock Appreciation Right, including (i) the base value (the “Base Value”)
for the Stock Appreciation Right, which for purposes of a Stock Appreciation
Right which is not a Tandem Stock Appreciation Right, shall be not less than the
Fair Market Value of a share of the Common Stock on the date of grant of the
Stock Appreciation Right, (ii) the number of shares of Common Stock subject to
the Stock Appreciation Right, (iii) the period during which the Stock
Appreciation Right may be exercised; provided, however, that no Stock
Appreciation Right shall be exercisable after the expiration of ten (10) years
from the date of its grant, and (iv) any other special rules and/or requirements
which the Committee imposes upon the Stock Appreciation Right. Upon the exercise
of some or all of a Stock Appreciation Right, the Holder shall receive a payment
from the Company, in cash or in the form of shares of Common Stock having an
equivalent Fair Market Value or in a combination of both, as determined in the
sole discretion of the Committee, equal to the product of:

 

17

 

 

(a)          The excess of (i) the Fair Market Value of a share of the Common
Stock on the date of exercise, over (ii) the Base Value, multiplied by;

 

(b)          The number of shares of Common Stock with respect to which the
Stock Appreciation Right is exercised.

 

Section 14.2         Tandem Stock Appreciation Rights. If the Committee grants a
Stock Appreciation Right which is intended to be a Tandem Stock Appreciation
Right, the Tandem Stock Appreciation Right shall be granted at the same time as
the related Option, and the following special rules shall apply:

 

(a)          The Base Value shall be equal to or greater than the per share
exercise price under the related Option;

 

(b)          The Tandem Stock Appreciation Right may be exercised for all or
part of the shares of Common Stock which are subject to the related Option, but
solely upon the surrender by the Holder of the Holder’s right to exercise the
equivalent portion of the related Option (and when a share of Common Stock is
purchased under the related Option, an equivalent portion of the related Tandem
Stock Appreciation Right shall be cancelled);

 

(c)          The Tandem Stock Appreciation Right shall expire no later than the
date of the expiration of the related Option;

 

(d)          The value of the payment with respect to the Tandem Stock
Appreciation Right may be no more than one hundred percent (100%) of the
difference between the per share exercise price under the related Option and the
Fair Market Value of the shares of Common Stock subject to the related Option at
the time the Tandem Stock Appreciation Right is exercised, multiplied by the
number of shares of Common Stock with respect to which the Tandem Stock
Appreciation Right is exercised; and

 

(e)          The Tandem Stock Appreciation Right may be exercised solely when
the Fair Market Value of a share of Common Stock subject to the related Option
exceeds the per share exercise price under the related Option.

 

18

 

 

ARTICLE XV
RECAPITALIZATION OR REORGANIZATION

 

Section 15.1         Adjustments to Common Stock. The shares with respect to
which Awards may be granted under the Plan are shares of Common Stock as
presently constituted; provided, however, that if, and whenever, prior to the
expiration or distribution to the Holder of shares of Common Stock underlying an
Award theretofore granted, the Company shall effect a subdivision or
consolidation of shares of Common Stock or the payment of a stock dividend on
Common Stock without receipt of consideration by the Company, the number of
shares of Common Stock with respect to which such Award may thereafter be
exercised or satisfied, as applicable, (i) in the event of an increase in the
number of outstanding shares, shall be proportionately increased, and the
purchase price per share of the Common Stock shall be proportionately reduced,
and (ii) in the event of a reduction in the number of outstanding shares, shall
be proportionately reduced, and the purchase price per share of the Common Stock
shall be proportionately increased. Notwithstanding the foregoing or any other
provision of this Article XV, any adjustment made with respect to an Award (x)
which is an Incentive Stock Option, shall comply with the requirements of
Section 424(a) of the Code, and in no event shall any adjustment be made which
would render any Incentive Stock Option granted under the Plan to be other than
an “incentive stock option” for purposes of Section 422 of the Code, and (y)
which is a Non-Qualified Stock Option, shall comply with the requirements of
Section 409A of the Code, and in no event shall any adjustment be made which
would render any Non-Qualified Stock Option granted under the Plan to become
subject to Section 409A of the Code.

 

Section 15.2         Recapitalization. If the Company recapitalizes or otherwise
changes its capital structure, thereafter upon any exercise or satisfaction, as
applicable, of a previously granted Award, the Holder shall be entitled to
receive (or entitled to purchase, if applicable) under such Award, in lieu of
the number of shares of Common Stock then covered by such Award, the number and
class of shares of stock and securities to which the Holder would have been
entitled pursuant to the terms of the recapitalization if, immediately prior to
such recapitalization, the Holder had been the holder of record of the number of
shares of Common Stock then covered by such Award.

 

Section 15.3         Other Events. In the event of changes to the outstanding
Common Stock by reason of extraordinary cash dividend, reorganization, mergers,
consolidations, combinations, split-ups, spin-offs, exchanges or other relevant
changes in capitalization occurring after the date of the grant of any Award and
not otherwise provided for under this Article XV, any outstanding Awards and any
Award Agreements evidencing such Awards shall be adjusted by the Board, in such
manner as the Board shall deem equitable or appropriate taking into
consideration the applicable accounting and tax consequences, as to the number
and price of shares of Common Stock or other consideration subject to such
Awards. In the event of any adjustment pursuant to Sections 15.1, 15.2 or this
Section 15.3, the aggregate number of shares available under the Plan pursuant
to Section 5.1 (and the Code Section 162(m) limit set forth therein) may be
appropriately adjusted by the Board, the determination of which shall be
conclusive. In addition, the Committee may make provision for a cash payment to
a Participant or a person who has an outstanding Award. The number of shares of
Common Stock subject to any Award shall be rounded to the nearest whole number.

 

Section 15.4         Powers Not Affected. The existence of the Plan and the
Awards granted hereunder shall not affect in any way the right or power of the
Board or of the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change of the Company’s capital
structure or business, any merger or consolidation of the Company, any issue of
debt or equity securities ahead of or affecting Common Stock or the rights
thereof, the dissolution or liquidation of the Company or any sale, lease,
exchange or other disposition of all or any part of its assets or business or
any other corporate act or proceeding.

 

19

 

 

Section 15.5         No Adjustment for Certain Awards. Except as hereinabove
expressly provided, the issuance by the Company of shares of stock of any class
or securities convertible into shares of stock of any class, for cash, property,
labor or services, upon direct sale, upon the exercise of rights or warrants to
subscribe therefor or upon conversion of shares or obligations of the Company
convertible into such shares or other securities, and in any case whether or not
for fair value, shall not affect previously granted Awards, and no adjustment by
reason thereof shall be made with respect to the number of shares of Common
Stock subject to Awards theretofore granted or the purchase price per share, if
applicable.

 

ARTICLE XVI
AMENDMENT AND TERMINATION OF PLAN

 

The Plan shall continue in effect, unless sooner terminated pursuant to this
Article XVI, until the tenth (10th) anniversary of the date on which it is
adopted by the Board (except as to Awards outstanding on that date). The Board
in its discretion may terminate the Plan at any time with respect to any shares
for which Awards have not theretofore been granted; provided, however, that the
Plan’s termination shall not materially and adversely impair the rights of a
Holder with respect to any Award theretofore granted without the consent of the
Holder. The Board may without shareholder approval, in its sole discretion make
(i) amendments to the Plan of a housekeeping nature; (ii) a change to the
vesting provisions of an Award or the Plan; (iii) a change to the termination
provisions of an Award or the Plan which does not entail an extension beyond the
original expiry date, except as contemplated in the Plan; and (iv) the addition
of a cashless exercise feature, payable in cash or securities, which provides
for a full deduction of the number of underlying securities from the Plan
reserve; provided, however, that without the approval by a majority of the votes
cast at a meeting of shareholders at which a quorum representing a majority of
the shares of the Company entitled to vote generally in the election of
directors is present in person or by proxy, excluding any shares of the Company
voted by any Holder, no amendment or modification of the Plan may (A) increase
the benefits accruing to Holders, (B) except as otherwise expressly provided in
Article XV, increase the number of shares of Common Stock subject to the Plan or
the individual Award Agreements specified in Article V, (C) modify the
requirements for participation in the Plan, or (D) amend, modify or suspend
Section 7.8 (repricing prohibitions) or this Article XVI. In addition, no change
in any Award theretofore granted may be made which would materially and
adversely impair the rights of a Holder with respect to such Award without the
consent of the Holder (unless such change is required in order to cause the
benefits under the Plan to qualify as “performance-based” compensation within
the meaning of Section 162(m) of the Code or to exempt the Plan or any Award
from Section 409A of the Code).

 

ARTICLE XVII
MISCELLANEOUS

 

Section 17.1         No Right to Award. Neither the adoption of the Plan by the
Company nor any action of the Board or the Committee shall be deemed to give an
Employee, Director or Consultant any right to an Award except as may be
evidenced by an Award Agreement duly executed on behalf of the Company, and then
solely to the extent and on the terms and conditions expressly set forth
therein.

 

20

 

 

Section 17.2         No Rights Conferred. Nothing contained in the Plan shall
(i) confer upon any Employee any right with respect to continuation of
employment with the Company or any Affiliate, (ii) interfere in any way with any
right of the Company or any Affiliate to terminate the employment of an Employee
at any time, (iii) confer upon any Director any right with respect to
continuation of such Director’s membership on the Board, (iv) interfere in any
way with any right of the Company or an Affiliate to terminate a Director’s
membership on the Board at any time, (v) confer upon any Consultant any right
with respect to continuation of his or her consulting engagement with the
Company or any Affiliate, or (vi) interfere in any way with any right of the
Company or an Affiliate to terminate a Consultant’s consulting engagement with
the Company or an Affiliate at any time.

 

Section 17.3         Other Laws; No Fractional Shares; Withholding. The Company
shall not be obligated by virtue of any provision of the Plan to recognize the
exercise of any Award or to otherwise sell or issue shares of Common Stock in
violation of any laws, rules or regulations, and any postponement of the
exercise or settlement of any Award under this provision shall not extend the
term of such Award. Neither the Company nor its directors or officers shall have
any obligation or liability to a Holder with respect to any Award (or shares of
Common Stock issuable thereunder) (i) that shall lapse because of such
postponement, or (ii) for any failure to comply with the requirements of any
applicable law, rules or regulations, including but not limited to any failure
to comply with the requirements of Section 409A of this Code. No fractional
shares of Common Stock shall be delivered, nor shall any cash in lieu of
fractional shares be paid. The Company shall have the right to deduct in cash
(whether under this Plan or otherwise) in connection with all Awards any taxes
required by law to be withheld and to require any payments required to enable it
to satisfy its withholding obligations. In the case of any Award satisfied in
the form of shares of Common Stock, no shares shall be issued unless and until
arrangements satisfactory to the Company shall have been made to satisfy any tax
withholding obligations applicable with respect to such Award. Subject to such
terms and conditions as the Committee may impose, the Company shall have the
right to retain, or the Committee may, subject to such terms and conditions as
it may establish from time to time, permit Holders to elect to tender, Common
Stock (including Common Stock issuable in respect of an Award) to satisfy, in
whole or in part, the amount required to be withheld.

 

Section 17.4         No Restriction on Corporate Action. Nothing contained in
the Plan shall be construed to prevent the Company or any Affiliate from taking
any corporate action which is deemed by the Company or such Affiliate to be
appropriate or in its best interest, whether or not such action would have an
adverse effect on the Plan or any Award made under the Plan. No Employee,
Director, Consultant, beneficiary or other person shall have any claim against
the Company or any Affiliate as a result of any such action.

 

21

 

 

Section 17.5         Restrictions on Transfer. No Award under the Plan or any
Award Agreement and no rights or interests herein or therein, shall or may be
assigned, transferred, sold, exchanged, encumbered, pledged or otherwise
hypothecated or disposed of by a Holder without the approval of the Committee
except by will or by the laws of descent and distribution. An Award may be
exercisable during the lifetime of the Holder only by such Holder or by the
Holder’s guardian or legal representative.

 

Section 17.6         Beneficiary Designations. Each Holder may, from time to
time, name a beneficiary or beneficiaries (who may be contingent or successive
beneficiaries) for purposes of receiving any amount which is payable in
connection with an Award under the Plan upon or subsequent to the Holder’s
death. Each such beneficiary designation shall serve to revoke all prior
beneficiary designations, be in a form prescribed by the Company and be
effective solely when filed by the Holder in writing with the Company during the
Holder’s lifetime. In the absence of any such written beneficiary designation,
for purposes of the Plan, a Holder’s beneficiary shall be the Holder’s estate.

 

Section 17.7         Rule 16b-3. It is intended that the Plan and any Award made
to a person subject to Section 16 of the Exchange Act shall meet all of the
requirements of Rule 16b-3. If any provision of the Plan or of any such Award
would disqualify the Plan or such Award under, or would otherwise not comply
with the requirements of, Rule 16b-3, such provision or Award shall be construed
or deemed to have been amended as necessary to conform to the requirements of
Rule 16b-3.

 

22

 



 

Section 17.8         Section 162(m). It is intended that the Plan shall comply
fully with and meet all the requirements of Section 162(m) of the Code so that
Awards hereunder which are made to Holders who are “covered employees” (as
defined in Section 162(m) of the Code) shall constitute “performance-based”
compensation within the meaning of Section 162(m) of the Code. Any Performance
Goal(s) applicable to Qualified Performance-Based Awards shall be objective,
shall be established not later than ninety (90) days after the beginning of any
applicable Performance Period (or at such other date as may be required or
permitted for “performance-based” compensation under Section 162(m) of the Code)
and shall otherwise meet the requirements of Section 162(m) of the Code,
including the requirement that the outcome of the Performance Goal or Goals be
substantially uncertain (as defined in the regulations under Section 162(m) of
the Code) at the time established. The Performance Criteria to be utilized under
the Plan to establish Performance Goals shall consist of objective tests based
on one or more of the following: earnings or earnings per share, cash flow or
cash flow per share, operating cash flow or operating cash flow per share
revenue growth, product revenue growth, financial return ratios (such as return
on equity, return on investment and/or return on assets), share price
performance, stockholder return, equity and/or value, operating income,
operating margins, earnings before interest, taxes, depreciation and
amortization, earnings, pre- or post-tax income, economic value added (or an
equivalent metric), profit returns and margins, credit quality, sales growth,
market share, working capital levels, comparisons with various stock market
indices, year-end cash, debt reduction, assets under management, operating
efficiencies, strategic partnerships or transactions (including co-development,
co-marketing, profit sharing, joint venture or other similar arrangements),
and/or financing and other capital raising transaction. Performance criteria may
be established on a Company-wide basis or with respect to one or more Company
business units or divisions or subsidiaries; and either in absolute terms,
relative to the performance of one or more similarly situated companies, or
relative to the performance of an index covering a peer group of companies. When
establishing Performance Goals for the applicable Performance Period, the
Committee may exclude any or all “extraordinary items” as determined under U.S.
generally accepted accounting principles including, without limitation, the
charges or costs associated with restructurings of the Company, discontinued
operations, other unusual or non-recurring items, and the cumulative effects of
accounting changes, and as identified in the Company’s financial statements,
notes to the Company’s financial statements or management’s discussion and
analysis of financial condition and results of operations contained in the
Company’s most recent annual report filed with the U.S. Securities and Exchange
Commission pursuant to the Exchange Act. Holders who are “covered employees” (as
defined in Section 162(m) of the Code) shall be eligible to receive payment
under a Qualified Performance-Based Award which is subject to achievement of a
Performance Goal or Goals only if the applicable Performance Goal or Goals are
achieved within the applicable Performance Period, as determined by the
Committee. If any provision of the Plan would disqualify the Plan or would not
otherwise permit the Plan to comply with Section 162(m) of the Code as so
intended, such provision shall be construed or deemed amended to conform to the
requirements or provisions of Section 162(m) of the Code. The Committee may
postpone the exercising of Awards, the issuance or delivery of Common Stock
under any Award or any action permitted under the Plan to prevent the Company or
any subsidiary from being denied a federal income tax deduction with respect to
any Award other than an Incentive Stock Option, provided that such deferral
satisfies the requirements of Section 409A of the Code. For purposes of the
requirements of Treasury Regulation Section 1.162-27(e)(4)(i), the maximum
amount of compensation that may be paid to any Employee under the Plan for a
calendar year shall be Ten Million Dollars ($10,000,000).

 

Section 17.9         Section 409A. Notwithstanding any other provision of the
Plan, the Committee shall have no authority to issue an Award under the Plan
with terms and/or conditions which would cause such Award to constitute
non-qualified “deferred compensation” under Section 409A of the Code.
Accordingly, by way of example but not limitation, no Option shall be granted
under the Plan with a per share Option exercise price which is less than the
Fair Market Value of a share of Common Stock on the date of grant of the Option.
Notwithstanding anything herein to the contrary, no Award Agreement shall
provide for any deferral feature with respect to an Award which constitutes a
deferral of compensation under Section 409A of the Code. The Plan and all Award
Agreements are intended to comply with the requirements of Section 409A of the
Code (so as to be exempt therefrom) and shall be so interpreted and construed.

 

23

 

 

Section 17.10         Indemnification. Each person who is or shall have been a
member of the Committee or of the Board shall be indemnified and held harmless
by the Company against and from any loss, cost, liability, or expense that may
be imposed upon or reasonably incurred thereby in connection with or resulting
from any claim, action, suit, or proceeding to which such person may be made a
party or may be involved by reason of any action taken or failure to act under
the Plan and against and from any and all amounts paid thereby in settlement
thereof, with the Company’s approval, or paid thereby in satisfaction of any
judgment in any such action, suit, or proceeding against such person; provided,
however, that such person shall give the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf. The foregoing right of indemnification shall
not be exclusive and shall be independent of any other rights of indemnification
to which such persons may be entitled under the Company’s Certificate of
Incorporation or By-laws, by contract, as a matter of law, or otherwise.

 

Section 17.11         Other Plans. No Award, payment or amount received
hereunder shall be taken into account in computing an Employee’s salary or
compensation for the purposes of determining any benefits under any pension,
retirement, life insurance or other benefit plan of the Company or any
Affiliate, unless such other plan specifically provides for the inclusion of
such Award, payment or amount received. Nothing in the Plan shall be construed
to limit the right of the Company to establish other plans or to pay
compensation to its employees, in cash or property, in a manner which is not
expressly authorized under the Plan.

 

Section 17.12         Limits of Liability. Any liability of the Company with
respect to an Award shall be based solely upon the contractual obligations
created under the Plan and the Award Agreement. None of the Company, any member
of the Board nor any member of the Committee shall have any liability to any
party for any action taken or not taken, in good faith, in connection with or
under the Plan.

 

Section 17.13         Governing Law. Except as otherwise provided herein, the
Plan shall be construed in accordance with the laws of the State of Delaware,
without regard to principles of conflicts of law.

 

Section 17.14         Severability of Provisions. If any provision of the Plan
is held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provision of the Plan, and the Plan shall be construed and
enforced as if such invalid or unenforceable provision had not been included in
the Plan.

 

Section 17.15         No Funding. The Plan shall be unfunded. The Company shall
not be required to establish any special or separate fund or to make any other
segregation of funds or assets to ensure the payment of any Award.

 

Section 17.16         Headings. Headings used throughout the Plan are for
convenience only and shall not be given legal significance.

 

Section 17.17         Terms of Award Agreements. Each Award shall be evidenced
by an Award Agreement, which Award Agreement, if it provides for the issuance of
Common Stock, shall require the Holder to enter into and be bound by the terms
of the Company’s Stockholders’ Agreement, if any. The terms of the Award
Agreements utilized under the Plan need not be the same.

 

24

 

